Citation Nr: 9931417	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  96-49 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right tibia.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This appeal arises from an August 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which increased the veteran's evaluation 
for residuals of a fractured right tibia from 10 percent to 
20 percent, effective April 25, 1996.  On appellate review in 
April 1999, the Board of Veterans' Appeals (Board) remanded 
the claim for due process considerations.


FINDINGS OF FACT

1.  In April 1999, the Board remanded the claim for 
additional development.

2.  VA has adequately attempted to assist the veteran in the 
development of facts pertinent to his claim.  

3.  The veteran, without good cause, has failed to respond to 
the RO's requests for information, and, thereby, failed to 
schedule a VA examination to obtain essential evidence.  
Consequently, additional development requested by the Board 
has not been obtained.


CONCLUSION OF LAW

The veteran's claim for entitlement to an evaluation in 
excess of 20 percent for residuals of a right tibia fracture 
is denied as a matter of law.  38 U.S.C.A. § 5107 (West 
1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 
C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA, therefore, has a duty to assist him in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a). 

As noted above, in August 1996, the RO increased the 
veteran's rating for residuals of a right tibia fracture from 
10 to 20 percent.  The veteran thereafter appealed that 
determination, and in response, a statement of the case was 
issued to him.  The veteran then perfected the appeal.  On 
substantive appeal, the veteran indicated that he wanted to 
appear personally at a travel board hearing after he appeared 
at a local hearing before the RO.  In October 1996, the RO 
informed the veteran that an examination had been scheduled 
for October 31, 1996.  A November 1996 Report of Contact 
shows that the veteran wanted to reschedule his compensation 
examination and postpone the hearing until after the 
examination report was completed.  In November 1996, a VA 
examination was conducted.  

By a March 1997 letter, the RO informed the veteran of a 
subsequently scheduled examination.  The veteran failed to 
appear.  In an August 1997 rating action, the RO confirmed 
and continued the 20 percent rating.  At that time, the RO 
told the veteran that the examination might have produced 
evidence material to the outcome of the claim.  A June 1998 
Report of Contact shows that the veteran was scheduled for an 
orthopedic examination in November 1997.  He again did not 
appear.  The report also shows that after a follow-up inquiry 
was made as to the veteran's status, it was found that he had 
not sought treatment since October 1997 and that his location 
was unknown.  Because of the veteran's unavailability, the 
claim was canceled until the location of the veteran was 
known and a new claim could be processed for scheduling.  

In a December 1998 supplemental statement of the case (SSOC), 
the RO told the veteran that because of his failure to report 
for the November 1997 examination, an increased evaluation 
could not be granted.  

On appellate review in April 1996, the Board remanded the 
claim for due process considerations.  The Board found that 
the veteran had not been scheduled for a requested hearing 
and that the record was devoid of evidence supporting the 
RO's administrative notations.  Consequently, the Board 
directed the RO to contact the veteran's representative in 
order to ascertain information as to the veteran's current 
mailing address; to ask the veteran to clarify his hearing 
request; and to inform the veteran of the need to schedule a 
VA orthopedic examination.  The Board also directed the RO to 
stress to the veteran the importance of a response as to the 
developmental actions and the procedural consequences, should 
he fail to respond.  38 C.F.R. § 3.655.  If the veteran 
responded, however, the RO should then take appropriate 
action, i.e., schedule an examination and any hearing(s) 
desired.  

Since the Board's remand, the record shows that the RO 
contacted the veteran's representative in an attempt to 
ascertain his current address.  However, a May 1999 Report of 
Contact shows that his representative had the same address 
that VA had.  In May 1999, by written correspondence, the RO 
asked the veteran to inform them if he would like to have a 
personal hearing and if he was willing to report to an 
orthopedic examination for the service-connected disability.  
The RO also told the veteran that if he was not willing to 
report for an examination, changes could not be made to the 
currently assigned evaluation.  Again, the veteran did not 
respond.  Consequently, in a July 1999 SSOC, the RO told the 
veteran that the 20 percent rating for the right tibia 
fracture was continued, based on the absence of current 
evidence upon which reconsideration could be given and his 
failure to indicate a willingness to report for examination.  
The veteran was also advised of the provisions of 38 C.F.R. 
§ 3.655.  Thereafter, by a July 1999 letter, the RO told the 
veteran that his appeal was being returned to the Board.  In 
the letter the RO advised him of the applicable time period 
allotted if he wanted to make any additional comments or 
submit any additional evidence associated with his claim.  
Thus far no response has been received. 

Section 3.655 provides that when a claimant fails to report 
for a scheduled medical examination without good cause, 
claims for increased rating shall be denied without review of 
the evidence of record.  38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  

In this case, an examination is necessary to verify the 
current severity of the veteran's right tibia disability.  
The record however shows that the veteran has not expressed a 
willingness to appear at an examination, has failed to report 
for scheduled examinations, and has made no attempt to 
schedule or reschedule an examination.  Further, the veteran 
has not demonstrated good cause for failing to respond to VA 
requests or appear at scheduled examinations.  Because of the 
veteran's unwillingness to report for a VA compensation 
examination and failure to respond to attempts by the RO to 
schedule an examination, the claim for entitlement to an 
increased rating in excess of 20 percent for a right tibia 
disability must be denied.  38 C.F.R. § 3.655.  The duty to 
assist the veteran in the development of facts pertinent to 
his claim is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  In a case such as this, where 
additional development is required to determine entitlement 
to increased benefits, the veteran may not passively sit by 
under circumstances where his cooperation is essential in 
obtaining the putative evidence.  Id.  In light of the 
veteran's actions or lack thereof and applicable VA 
regulation, the Board must deny the veteran's claim.  
38 C.F.R. § 3.655.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430.  As 
such, the appeal is denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right tibia is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals



 

